Citation Nr: 0519900	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of the expenses 
incurred in a non-VA facility for medical care rendered on 
November 5, 1998.

(The issues of entitlement to increased ratings in excess of 
10 percent for hypertension and 40 percent for a low back 
disability, to include the question of whether an adequate, 
timely Substantive Appeal was received by VA on said issues, 
and entitlement to an initial evaluation in excess of 40 
percent for prostate cancer for the period on and subsequent 
to January 1, 2005, will be addressed in a separate remand by 
the Board of Veterans' Appeals (Board)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1963 to July 
1989.

This matter came before the Board on appeal from a May 1999 
determination by the VA Medical Center (AOJ) (agency of 
original jurisdiction) or (originating agency) in Columbia, 
South Carolina, which denied entitlement to reimbursement for 
unauthorized non-VA medical expenses for services rendered 
November 5, 1998.  It should be pointed out that service 
connection is in effect for residuals of eye injury, 
classified as macular hole and scar of the right eye and left 
eye cataract, rated as 10 percent disabling.  

In July 2002, a "Travel Board" hearing was held before the 
undersigned Board Member at the Columbia, South Carolina 
Regional Office.  In December 2002, the Board undertook 
additional development on said appellate issue, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, during 
the pendency of the appeal, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in 
light of that Federal Circuit case, in October 2003, the 
Board remanded the case to the originating agency for 
readjudication that considered any additional evidence 
obtained pursuant to the Board development regulations in 
effect prior to said judicial invalidation.  Subsequently, 
however, no such additional evidence was obtained as to 
necessitate readjudication, and the case was returned to the 
Board.  

The Board construes the appellate issue as limited to 
unauthorized non-VA medical expenses incurred November 5, 
1998.  In the event appellant may intend to request payment 
or reimbursement of unauthorized non-VA medical expenses 
incurred for another period, he should specifically inform 
the originating agency, in order for it to take any 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Initial review of the evidentiary record indicates that the 
AOJ has not adequately developed the issue on appeal.  The 
record as it now stands does include a July 1999 VA 
memorandum from a fee services unit supervisor, stating that 
the fee services unit had not received a referral for care 
outside the VA facility in connection with the non-VA 
November 5, 1998 care rendered.  However, although appellant 
contends that his VA physicians authorized the November 5, 
1998 non-VA eye treatment, neither the Medical Administration 
Service (MAS) file nor his other claims folders indicate 
whether there may be other relevant records that might shed 
light on whether VA pre-authorization for the November 5, 
1998 non-VA medical care was in fact provided and, if so, 
whether it was proper (i.e., by a VA official with authority 
to pre-authorize medical care).  

Parenthetically, although the MAS file includes an April 1999 
computerized record noting that, with respect to an 
unauthorized non-VA medical expense claim for the eye, a VA 
employee intended to check appellant's medical records 
regarding appellant's assertion that "VA had sen[t] him 
out", this appears to pertain to services provided in 1999, 
not the claim on appeal that involves services provided 
November 5, 1998.  

Additionally, although in its adverse determination in 
question, the AOJ relied on certain VA outpatient treatment 
records involving the eye, none of these records were dated 
proximate to the November 5, 1998 date of services and, 
therefore, would not be expected to indicate whether the 
November 5, 1998 non-VA eye treatment may have involved 
emergent care for the eye or that VA facilities were not 
feasibly available to provide the care in question.  It is 
also apparent that none of the November 5, 1998 non-VA 
medical records are associated with the MAS file/claims 
folders, and it is unclear from the record whether the AOJ 
has attempted to obtain them.  

Accordingly, the case is REMANDED for the following:

1.  The originating agency should conduct 
a diligent search for any records that 
may document whether or not the November 
5, 1998 non-VA eye treatment that was 
rendered had been pre-authorized by VA 
and, if so, properly authorized.  Any 
physicians identified by appellant as 
having authorized said non-VA treatment 
should be contacted if reasonably 
feasible and requested to explain whether 
pre-authorization may have been rendered 
and, if so, by whom.  Additionally, the 
originating agency should attempt to 
clarify whether any contract existed 
between VA and the non-VA medical 
facility to provide appellant's medical 
treatment in question.  Any records 
obtained should be associated with the 
claims folders/MAS file.  Any negative 
results should also be reported in the 
record.  

2.  The originating agency should contact 
appellant and request any clinical 
records pertaining to the November 5, 
1998 non-VA eye treatment that he may 
have in his possession.  The originating 
agency should also directly contact the 
non-VA medical facility and request such 
records.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such private 
clinical records to the VA.  Any records 
obtained should be associated with the 
claims folders/MAS file.  

3.  The originating agency should arrange 
for an appropriate VA physician to review 
the entire claims file (including MAS 
file) and render an opinion, with degree 
of probability expressed in terms of is 
it as likely as not (i.e., is there at 
least a 50 percent probability), as to 
the following:

Was the November 5, 1998 private medical 
treatment for the eye (if not pre-
authorized by VA) rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health.  
The physician should adequately summarize 
the relevant medical history and clinical 
findings, and provide adequate reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the written opinion.  

4.  Regardless of whether or not as a 
result of the development requested 
above, it is determined that appellant's 
eye condition was "emergent" on 
November 5, 1998, the originating agency 
should provide documentation of the 
feasible availability of a VA medical 
facility to provide the same treatment 
(if not pre-authorized) that was rendered 
at the non-VA medical facility during 
this period in question (to include 
obtaining written statements from 
appropriate VA personnel affiliated with 
the closest medical facility to 
appellant's residence as to whether or 
not the facility was staffed and equipped 
to provide the particular medical care 
which appellant received on November 5, 
1998); and if VA or other Federal 
facilities were not feasibly available, 
whether or not an attempt to use VA or 
other Federal facilities beforehand or 
obtain prior VA authorization for the 
services required by appellant would not 
have been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon for the record.

4.  The originating agency should review 
any additional evidence and readjudicate 
the appellate issue under appropriate 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




